Citation Nr: 1541112	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fracture right ankle.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a bilateral knee condition.  

5.  Entitlement to service connection for breathing problems.  

6.  Entitlement to service connection for acid reflux.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1986.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2014 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

In June 2015, VA notified the Veteran that the accreditation of his former representative, David L. Huffman, had been revoked, effective August 8, 2014.  VA also notified the Veteran of his right to representation and afforded him 30 days to appoint a new representative; however, the Veteran did not respond to the letter.  Accordingly, the Board has determined that the Veteran does not have a legal representative, as there is no valid VA Form 21-22 or 21-22a of record, and that he desires to represent himself in this appeal.  See 38 C.F.R. § 14.631(a) (2015).  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for hearing loss, breathing problems, and acid reflux, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, at the August 2014 Board hearing, the Veteran requested to withdraw his appeal regarding his claims of entitlement to service connection for a bilateral knee condition and to reopen a previously denied claim of entitlement to service connection for residuals of a fracture right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of a claim to reopen a previously denied claim of entitlement to service connection for residuals of a fracture right ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

At the August 2014 Board hearing, the Veteran requested to withdraw his appeal regarding his claims of entitlement to service connection for a bilateral knee condition and to reopen a previously denied claim of entitlement to service connection for residuals of a fracture right ankle.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  


ORDER

The claim of entitlement to service connection for a bilateral knee condition is dismissed.  

The claim to reopen a previously denied claim of entitlement to service connection for residuals of a fracture right ankle is dismissed.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for hearing loss, breathing problems, and acid reflux, and to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, a remand is required to obtain any potentially relevant Social Security Administration (SSA) disability records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

At the August 2014 Board hearing, the Veteran reported that he was totally disabled and had been in receipt of SSA disability benefits for over a year.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records underlying a decision to grant SSA disability could contain information regarding the Veteran's claims on appeal; therefore, there is a reasonable possibility that they may be relevant to those claims.  See id.  As such, upon remand, the AOJ must contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits and all adjudications for SSA disability benefits regarding the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any application and related records underlying any adjudication for SSA disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Thereafter, readjudicate the Veteran's claims of claims of entitlement to service connection for hearing loss, breathing problems, and acid reflux, and to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case (SSOC) and an opportunity to respond.  Thereafter, return those matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


